DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,178,579. Although the claims at issue are not identical, they are not patentably distinct from each other.
The difference between the instant claims and USPN 10,595,308 are analyzed in the table below:

Instant Application
USPN 11,178,579
Difference
1. A method comprising: 

obtaining route information at an externally controllable vehicle, the route information indicating a plurality of zones between an origin and a destination 

and indicating a corresponding set of control devices for each zone of the plurality of zones, the plurality of zones including a first zone and a second zone; 


sending a handoff initiation message from the externally controllable vehicle to at least one control device of a first set of control devices as the externally controllable vehicle approaches a boundary between the first zone and the second zone; 

receiving, at the externally controllable vehicle, an acceptance from a particular control device of the first set; 



and in response to the acceptance from the particular control device, enabling, at the externally controllable vehicle, remote control of the externally controllable vehicle via control 
signals received from the particular control device during presence of the externally controllable vehicle in the second zone.

1. A method comprising: 

obtaining route information at an externally controllable vehicle, the route information indicating a plurality of zones for traversal by the externally controlled vehicle between an origin and a destination 
and indicating a corresponding set of control devices for each zone of the plurality of zones, the plurality of zones dividing an area between the origin and destination and including a first zone and a second zone; 

determining, by the externally controllable vehicle, that the externally controllable vehicle is approaching a boundary between the first zone and the second zone; 




in response to detecting that the externally controllable vehicle is approaching the boundary, sending a handoff initiation message from the externally controllable vehicle to at least one control device of a first set of control devices; 

in response to receiving an acceptance from the particular control device, enabling, at the externally controllable vehicle, remote control of the externally controllable vehicle via control signals received from the particular control device during presence of the externally controllable vehicle in the second zone.
The steps between the two claims are similar and differ in that the instant application does not divide up the zones as recited in Patent 11,178,578,  these are obvious variants of each other and not patently distinct.  Further, claim 1 of the instant application is broader than and fully encompassed by Claim 1 of Patent Number 11,178,578.







2. The method of claim 1, further comprising sending a control notification from the externally controllable vehicle to the particular control device responsive to receipt of the acceptance and a determination by the externally controllable vehicle to accept the control signals from the particular control device, wherein the control notification informs a user of the control device that the particular control device is currently capable of controlling the externally controllable vehicle.

2. The method of claim 1, further comprising sending a control notification from the externally controllable vehicle to the particular control device responsive to receipt of the acceptance and a determination by the externally controllable vehicle to accept the control signals from the particular control device, wherein the control notification informs a user of the control device that the particular control device is currently capable of controlling the externally controllable vehicle.
Identical
3. The method of claim 1, further comprising: receiving, at the externally controllable vehicle, control data from the particular control device while the externally controllable vehicle is in the second zone; and implementing the control data at the externally controllable vehicle to control the externally controllable vehicle.

3. The method of claim 1, further comprising: receiving, at the externally controllable vehicle, control data from the particular control device while the externally controllable vehicle is in the second zone; and implementing the control data at the externally controllable vehicle to control the externally controllable vehicle.

Identical
4. The method of claim 1, further comprising, in response to receipt of the acceptance, sending status data to the particular control device.

4. The method of claim 1, further comprising, in response to receipt of the acceptance, sending status data to the particular control device.

Identical
5. The method of claim 1, wherein the obtaining the route information comprises receiving the route information from a control device or from a server.

5. The method of claim 1, wherein the obtaining the route information comprises receiving the route information from a control device or from a server.

Identical
6. The method of claim 1, wherein the obtaining the route information comprises received the route information via a block of a blockchain.

6. The method of claim 1, wherein the obtaining the route information comprises received the route information via a block of a blockchain.

Identical
7. The method of claim 1, wherein the sending the handoff initiation message to the at least one control device comprises sending the handoff initiation message to a primary control device associated with the second zone, the primary control device identified in the first set.

7. The method of claim 1, wherein the sending the handoff initiation message to the at least one control device comprises sending the handoff initiation message to a primary control device associated with the second zone, the primary control device identified in the first set.

Identical
8. The method of claim 7, further comprising sending a second handoff initiation message to a backup control device identified in the first set responsive to not receiving the acceptance from the primary control device.

8. The method of claim 7, further comprising sending a second handoff initiation message to a backup control device identified in the first set responsive to not receiving the acceptance from the primary control device.

Identical
9. The method of claim 1, wherein the externally controllable vehicle comprises an unmanned aerial vehicle.

9. The method of claim 1, wherein the externally controllable vehicle comprises an unmanned aerial vehicle.

Identical

10. A control device for an externally controllable vehicle, the control device comprising: a processor; and a memory storing instructions, the instructions executable by the processor to: obtain route information for the externally controllable vehicle, 

the route information indicating a first zone of a plurality of zones between an origin and a destination of the externally controllable vehicle, wherein the processor is scheduled to be in the first zone during a particular time period; receive a handoff initiation message associated with the externally controllable vehicle during the particular time period; send an acceptance message to the externally controllable vehicle responsive to first user input indicating acceptance of the handoff, 





receive, responsive to sending the acceptance message, a control message from the externally controllable vehicle indicating an ability to control the externally controllable vehicle while the externally controllable vehicle is in the first zone of the plurality of zones; and send one or more control signals to the externally controllable vehicle after receipt of the control message, while the externally controllable vehicle is in the first zone, and responsive to second user input.

10. A control device for an externally controllable vehicle, the control device comprising: a processor; and a memory storing instructions, the instructions executable by the processor to: obtain route information for the externally controllable vehicle, 

the route information indicating a first zone of a plurality of zones for traversal by the externally controlled vehicle between an origin and a destination of the externally controllable vehicle, wherein the processor is scheduled to be in the first zone during a particular time period, and wherein the plurality of zones divide an area between the origin and destination; receive from the externally controllable vehicle, a handoff initiation message associated with the externally controllable vehicle during the particular time period; send an acceptance message to the externally controllable vehicle responsive to first user input indicating acceptance of the handoff; 

receive, responsive to sending the acceptance message, a control message from the externally controllable vehicle indicating an ability to control the externally controllable vehicle while the externally controllable vehicle is in the first zone of the plurality of zones; and send one or more control signals to the externally controllable vehicle after receipt of the control message, while the externally controllable vehicle is in the first zone, and responsive to second user input.

The steps between the two claims are similar and differ in that the instant application does not divide up the zones as recited in Patent 11,178,578, these are obvious variants of each other and not patently distinct.  Further, claim 10 of the instant application is broader than and fully encompassed by Claim 10 of Patent Number 11,178,578.







11. The control device of claim 10, wherein the instructions are further executable by the processor to receive an end message after handoff of control of the externally controllable vehicle to another control device, the end message indicating an inability to control the externally controllable vehicle.

11. The control device of claim 10, wherein the instructions are further executable by the processor to receive an end message after handoff of control of the externally controllable vehicle to another control device, the end message indicating an inability to control the externally controllable vehicle.

Identical
12. The control device of claim 10, wherein the instructions are further executable by the processor to receive and display status information received from the externally controllable vehicle.

12. The control device of claim 10, wherein the instructions are further executable by the processor to receive and display status information received from the externally controllable vehicle.

Identical
13. The control device of claim 10, wherein the instructions are further executable by the processor to send, based on information included in the route information, a second handoff message to another control device in response to the externally controllable vehicle approaching a boundary to another zone.

13. The control device of claim 10, wherein the instructions are further executable by the processor to send, based on information included in the route information, a second handoff message to another control device in response to the externally controllable vehicle approaching a boundary to another zone.

Identical
14. The control device of claim 10, wherein the route information is received from a server or another control device.

14. The control device of claim 10, wherein the route information is received from a server or another control device.

Identical
15. The control device of claim 10, wherein the handoff initiation message is received from the externally controllable vehicle or from another control device.

15. The control device of claim 10, wherein the handoff initiation message is received from the externally controllable vehicle or from another control device.

Identical
16. A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform operations, the operations comprising: 

obtaining route information at an unmanned aerial vehicle (UAV), the route information indicating a plurality of zones between an origin and a destination and indicating a corresponding set of mobile devices for each zone; receiving first control data at the UAV from a first mobile device while the UAV is in a first zone of the plurality of zones, the first mobile device included in a first set of mobile devices corresponding to the first zone; 




and receiving second control data at the UAV from a second mobile device while the UAV is in a second zone of the plurality of zones, the second mobile device included in a second set of mobile devices corresponding to the second zone.

16. A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform operations, the operations comprising: 

obtaining route information at an unmanned aerial vehicle (UAV), the route information indicating a plurality of zones for traversal by the externally controlled vehicle between an origin and a destination and indicating a corresponding set of mobile devices for each zone, wherein the plurality of zones divides an area between the origin and destination and including a first zone and a second zone; determining, by the UAV, that the UAV is approaching a boundary between the first zone of the plurality of zones and the second zone of the plurality of zones; 
in response to detecting that the UAV is approaching the boundary, sending a handoff initiation message from the UAV to at least one mobile device; and in response to receiving an acceptance from a particular mobile device, enabling, at the UAV, remote control of the UAV via control signals received from the particular mobile device during presence of the UAV in the second zone.

The steps between the two claims are similar and differ in that the instant application does not divide up the zones as recited in Patent 11,178,578,  these are obvious variants of each other and not patently distinct.  Further, claim 16 of the instant application is broader than and fully encompassed by Claim 16 of Patent Number 11,178,578.







17. The non-transitory computer-readable medium of claim 16, wherein the operations further comprise performing one or more procedures at the UAV based on the first control data, the second control data, or both.

17. The non-transitory computer-readable medium of claim 16, wherein the operations further comprise performing one or more procedures at the UAV based on first control data, second control data, or both.

Identical
18. The non-transitory computer-readable medium of claim 17, wherein the one or more procedures include adjusting an altitude of the UAV, adjusting a heading of the UAV, adjusting a velocity of the UAV, causing the UAV to hover, causing the UAV to land, or a combination thereof.

18. The non-transitory computer-readable medium of claim 17, wherein the one or more procedures include adjusting an altitude of the UAV, adjusting a heading of the UAV, adjusting a velocity of the UAV, causing the UAV to hover, causing the UAV to land, or a combination thereof.

Identical
19. The non-transitory computer-readable medium of claim 16, wherein the operations further comprise: 

receiving third control data from a third mobile device while the UAV is in the first zone, wherein the third mobile device is not included in the first set of mobile devices; and discarding the third control data.

19. The non-transitory computer-readable medium of claim 16, wherein the operations further comprise: 

receiving first control data at the UAV from a first mobile device while the UAV is in the first zone, the first mobile device included in the first set of mobile devices corresponding to the first zone; receiving second control data at the UAV from a second mobile device while the UAV is in the second zone, the second mobile device included in a second set of mobile devices corresponding to the second zone; receiving third control data from a third mobile device while the UAV is in the first zone, wherein the third mobile device is not included in the first set of mobile devices; and discarding the third control data.

The steps between the two claims are similar and differ in that the instant application does not divide up the zones as recited in Patent 11,178,578,  these are obvious variants of each other and not patently distinct.  Further, claim 19 of the instant application is broader than and fully encompassed by Claim 19 of Patent Number 11,178,578.







20. The non-transitory computer-readable medium of claim 16, wherein the route information indicates time periods during which the UAV is scheduled to be in each of the plurality of zones.

20. The non-transitory computer-readable medium of claim 16, wherein the route information indicates time periods during which the UAV is scheduled to be in each of the plurality of zones.
Identical




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magson et al US (20160161258).

Regarding claim 1, Magson et al teaches a method comprising: obtaining route information at an externally controllable vehicle (see Fig. 2, UAV 104, paragraph [0027], The ground control station 106 can use the UAV communication channel 112 to relay the UAV path plan 208 to the UAV 104 and replace the initial UAV path plan 120 if needed), the route information indicating a plurality of zones between an origin and a destination and indicating a corresponding set of control devices for each zone of the plurality of zones (see Fig.2, paragraph [0026], The planning system can create a mobile control system path plan 206 and a UAV path plan 208 that each includes a control handover waypoint 210 in the control handover zone 202 at the same time. Control handover waypoint 210A defines a planned location of the mobile control system 102, and control handover waypoint 210B defines a planned location of the UAV 104 to place the mobile control system 102 in control of the UAV 104), the plurality of zones including a first zone and a second zone (see Fig. 2, paragraph [0026], control handover zone 202, zone of interest 116); sending a handoff initiation message from the externally controllable vehicle to at least one control device of a first set of control devices as the externally controllable vehicle approaches a boundary between the first zone and the second zone (see  Fig. 2, Fig. 4, paragraphs [0032]-[0033], UAV data 404, a handover initiation process is started when certain constraints are met for the UAV); receiving, at the externally controllable vehicle, an acceptance from a particular control device of the first set; and in response to the acceptance from the particular control device, enabling, at the externally controllable vehicle, remote control of the externally controllable vehicle via control signals received from the particular control device during presence of the externally controllable vehicle in the second zone (see Fig. 2, Fig. 4, paragraph [0033], The mobile control system path plan 428 and the UAV path plan 432 may comprise a list of waypoints 414 that each includes a control handover waypoint 210 of FIG. 2 in the control handover zone 412 at the same time. The control handover waypoints 210A, 210B of FIG. 2 define planned locations to place the mobile control system 102 in control of the UAV 104 of FIGS. 1 and 2).
Regarding claim 2, Magson teaches further comprising sending a control notification from the externally controllable vehicle to the particular control device responsive to receipt of the acceptance and a determination by the externally controllable vehicle to accept the control signals from the particular control device, wherein the control notification informs a user of the control device that the particular control device is currently capable of controlling the externally controllable vehicle (see Fig. 2, Fig. 4 and paragraph [0033]). 
Regarding claim 3, Magson teaches further comprising: receiving, at the externally controllable vehicle, control data from the particular control device while the externally controllable vehicle is in the second zone; and implementing the control data at the externally controllable vehicle to control the externally controllable vehicle (see Fig. 2, Fig. 4 and paragraph [0033]).
Regarding claim 4, Magson teaches further comprising, in response to receipt of the acceptance, sending status data to the particular control device (see Fig. 4 and paragraph [0033]). 
Regarding claim 5, Magson teaches wherein the obtaining the route information comprises receiving the route information from a control device or from a server (see paragraph [0022]). 
Regarding claim 7, Magson teaches, wherein the sending the handoff initiation message to the at least one control device comprises sending the handoff initiation message to a primary control device associated with the second zone, the primary control device identified in the first set (see Fig. 2, Fig. 4 and paragraph [0033]).
Regarding claim 8, Magson teaches further comprising sending a second handoff initiation message to a backup control device identified in the first set responsive to not receiving the acceptance from the primary control device (see paragraph [0036]).
Regarding claim 9, Magson teaches wherein the externally controllable vehicle comprises an unmanned aerial vehicle (see Fig. 2, UAV 104 and paragraph [0005]).
Regarding claim 10, Magson teaches a control device for an externally controllable vehicle, the control device comprising: a processor; and a memory storing instructions, the instructions executable by the processor (see paragraph [0015]) to: obtain route information for the externally controllable vehicle (see Fig. 2, UAV 104, paragraph [0027], The ground control station 106 can use the UAV communication channel 112 to relay the UAV path plan 208 to the UAV 104 and replace the initial UAV path plan 120 if needed), the route information indicating a first zone of a plurality of zones between an origin and a destination of the externally controllable vehicle, wherein the processor is scheduled to be in the first zone during a particular time period (see Fig.2, paragraph [0026], The planning system can create a mobile control system path plan 206 and a UAV path plan 208 that each includes a control handover waypoint 210 in the control handover zone 202 at the same time. Control handover waypoint 210A defines a planned location of the mobile control system 102, and control handover waypoint 210B defines a planned location of the UAV 104 to place the mobile control system 102 in control of the UAV 104); receive a handoff initiation message associated with the externally controllable vehicle during the particular time period (see  Fig. 2, Fig. 4, paragraphs [0032]-[0033], UAV data 404, a handover initiation process is started when certain constraints are met for the UAV); send an acceptance message to the externally controllable vehicle responsive to first user input indicating acceptance of the handoff; receive, responsive to sending the acceptance message, a control message from the externally controllable vehicle indicating an ability to control the externally controllable vehicle while the externally controllable vehicle is in the first zone of the plurality of zones (see Fig. 2, Fig. 4, paragraph [0033]); and send one or more control signals to the externally controllable vehicle after receipt of the control message, while the externally controllable vehicle is in the first zone, and responsive to second user input (see Fig. 2, Fig. 4, paragraph [0033], The mobile control system path plan 428 and the UAV path plan 432 may comprise a list of waypoints 414 that each includes a control handover waypoint 210 of FIG. 2 in the control handover zone 412 at the same time. The control handover waypoints 210A, 210B of FIG. 2 define planned locations to place the mobile control system 102 in control of the UAV 104 of FIGS. 1 and 2). 
Regarding claim 11, Magson et al teaches wherein the instructions are further executable by the processor to receive an end message after handoff of control of the externally controllable vehicle to another control device, the end message indicating an inability to control the externally controllable vehicle (see paragraph [0022]).
Regarding claim 12, Magson et al teaches wherein the instructions are further executable by the processor to receive and display status information received from the externally controllable vehicle (see paragraph [0025]). 
Regarding claim 13, Magson et al teaches wherein the instructions are further executable by the processor to send, based on information included in the route information, a second handoff message to another control device in response to the externally controllable vehicle approaching a boundary to another zone (see paragraph [0025]).
Regarding claim 14, Magson et al teaches wherein the route information is received from a server or another control device (see paragraph [0024]). 
Regarding claim 15, Magson et al teaches wherein the handoff initiation message is received from the externally controllable vehicle or from another control device (see Fig. 4 and paragraph [0033]).
Regarding claim 16, Magson et al teaches a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform operations, the operations comprising: obtaining route information at an unmanned aerial vehicle (UAV) (see Fig. 2, UAV 104, paragraph [0027], The ground control station 106 can use the UAV communication channel 112 to relay the UAV path plan 208 to the UAV 104 and replace the initial UAV path plan 120 if needed), the route information indicating a plurality of zones between an origin and a destination and indicating a corresponding set of mobile devices for each zone (see Fig.2, paragraph [0026], The planning system can create a mobile control system path plan 206 and a UAV path plan 208 that each includes a control handover waypoint 210 in the control handover zone 202 at the same time. Control handover waypoint 210A defines a planned location of the mobile control system 102, and control handover waypoint 210B defines a planned location of the UAV 104 to place the mobile control system 102 in control of the UAV 104); receiving first control data at the UAV from a first mobile device while the UAV is in a first zone of the plurality of zones, the first mobile device included in a first set of mobile devices corresponding to the first zone (see  Fig. 2, Fig. 4, paragraphs [0032]-[0033], UAV data 404, a handover initiation process is started when certain constraints are met for the UAV); and receiving second control data at the UAV from a second mobile device while the UAV is in a second zone of the plurality of zones, the second mobile device included in a second set of mobile devices corresponding to the second zone (see Fig. 2, Fig. 4, paragraph [0033], The mobile control system path plan 428 and the UAV path plan 432 may comprise a list of waypoints 414 that each includes a control handover waypoint 210 of FIG. 2 in the control handover zone 412 at the same time. The control handover waypoints 210A, 210B of FIG. 2 define planned locations to place the mobile control system 102 in control of the UAV 104 of FIGS. 1 and 2).
Regarding claim 17, Magson et al teaches wherein the operations further comprise performing one or more procedures at the UAV based on the first control data, the second control data, or both (see paragraphs [0024] and [0035]).
Regarding claim 18, Magson et al teaches wherein the one or more procedures include adjusting an altitude of the UAV, adjusting a heading of the UAV, adjusting a velocity of the UAV, causing the UAV to hover, causing the UAV to land, or a combination thereof (see paragraphs [0024] and [0035]).
Regarding claim 19, Magson et al teaches wherein the operations further comprise: receiving third control data from a third mobile device while the UAV is in the first zone (see Fig. 2, waypoints 210a and 210b, and paragraph 0036]), wherein the third mobile device is not included in the first set of mobile devices (see Fig. 2); and discarding the third control data (see paragraph [0035]). 
Regarding claim 20, Magson et al teaches wherein the route information indicates time periods during which the UAV is scheduled to be in each of the plurality of zones (see paragraph [0024]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Magson et al US (20160161258) and in further view of Kumar et al US (20180270244 – Applicant IDS).

Regarding claim 6, Magson teaches all the limitations of claim 1 from which claim 6 depends on.  However they fail to explicitly teach the use of a blockchain as further recited in the claim.  Conversely Kumar et al teaches such limitations; wherein the obtaining the route information comprises received the route information via a block of a blockchain (see paragraph [0037]).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Magson with the use of blockchain to obtain route information as taught by Kumar et al.  The motivation for this would have been to create a secure method of tracking and appending information when a security level risk is high (see paragraph [0006]).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478